FIRST DIVISION
                               PHIPPS, C. J.,
                         DOYLE, P. J., and BOGGS, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              http://www.gaappeals.us/rules/


                                                                     June 10, 2015




In the Court of Appeals of Georgia
 A15A0459. BULLOCH COUNTY BOARD OF COMMISSIONERS BO-022
     v. WILLIAMS.

      BOGGS, Judge.

      In this discretionary appeal, the Bulloch County Board of Commissioners (“the

Board”) appeals from a superior court order reversing its denial of a conditional use

permit for a personal care home. In related enumerations of error, the Board contends

that the trial court erred by failing to properly apply the “any evidence” standard of

review to a local government body’s zoning decision. For the reasons explained

below, we agree and therefore reverse.

       “When reviewing a local governing body’s zoning decision, the superior court

applies the any evidence standard of review. In the appellate courts, the standard of

review is whether there is any evidence supporting the decision of the local governing
body, not whether there is any evidence supporting the decision of the superior

court.” (Citation and punctuation omitted.) Jackson County v. Earth Resources, Inc.,

280 Ga. 389, 391 (627 SE2d 569) (2006).

      So viewed, the record shows that Kimberly Williams applied for a conditional

use permit to operate a personal care home on 7.52 acres on Ponderosa Road in an

Agricultural 5 acre (AG-5) zoning district. The Bulloch County Planning and Zoning

Department conducted and completed a multi-point written assessment of seven

conditional use standards. It recommended approval of the application with the

following conditions: (1) approval of the personal care home by the State; (2) the

personal care home must begin operation within six months of approval; and (3) the

permit would be limited to Kimberly Williams. The Planning and Zoning

Commission also recommended approval of the request by a vote of 3:1.

      The written assessment included the following information: fire service would

be available within 6.8 miles (response time 23 minutes); response time from the

County Sheriff’s Department is approximately 18 minutes, but depending on patrol

patterns the “response time may be greater or lesser”; “the capacity and general

condition of the roads accessing the proposed development is good [and] Ponderosa

Road is a county maintained dirt road”; minimal impact on the existing school;

                                         2
approval “should not create a significant traffic impact”; street providing access to

proposed use is adequate; access into and out of the property is adequate for traffic

and pedestrian safety, the anticipated volume of traffic, and access by emergency

vehicles; hours and manner of operation would not have adverse effects on other

properties in the area; no evidence that proposed change in use should injure or

detract from existing neighborhoods; and that the proposed use would be appropriate

for a rural open area.

      In a meeting before the Board, it was presented with the written departmental

review recommending approval with the above-stated conditions. Additionally, both

Williams and her attorney spoke on behalf of her application, while an attorney

representing adjoining landowners spoke against the application.

      Williams advised the Board “that the personal care home would have to meet

all the local and state requirements and also it would be governed by the Department

of Community Affairs”; that “by state law they can only have up to six (6) patients

in the home and that none of the patients would have any type of dementia or

Alzheimer disease; and that “there should not be any safety issues” because “they will

have supervision twenty-four (24) hours per day and seven (7) days per week.”



                                          3
      An attorney representing 11 adjacent landowners stated that several reasons

supported a denial of the application, including: (1) the personal care home could

only be reached by traveling down an unpaved “washboard dirt road, especially

during inclement weather”; (2) “the driveway is narrow and hard to find”; (3) the

distance from the home to the nearest hospitals was over 18 miles; and (4) an adjacent

property owner was concerned about liability if a personal care home resident were

to fall in a pond located within 150 feet of the proposed personal care home. The

Board voted to deny the application with a 3:2 vote.

      The Bulloch County Zoning Code states:

      The planning and zoning commission and the board of commissioners
      will consider the following standards in arriving at a decision on the
      conditional use:


      (1)    Is the type of street providing access to the use adequate to serve
             the proposed conditional use?


      (2)    Is access into and out of the property adequate to provide for
             traffic and pedestrian safety, the anticipated volume of traffic
             flow, and access by emergency vehicles?


      (3)    Are public facilities such as schools, EMS, sheriff and fire
             protection adequate to serve the conditional use?


                                          4
      (4)    Are refuse, service, parking and loading areas on the
             property located or screened to protect other properties in
             the area from such adverse effects as noise, light, glare or
             odor?


      (5)    Will the hours and manner of operation of the conditional use
             have no adverse effects on other properties in the area?


      (6)    Will the height, size, or location of the buildings or other
             structures on the property be compatible with the height, size, or
             location of buildings or other structures on neighboring
             properties?


      (7)    Is the proposed conditional use consistent with the purpose and
             intent of the zoning ordinance?


The Code lists a personal care home as a permissible conditional use in areas zoned

AG-5 “upon approval by the board of commissioners.” The Board “is not bound by

the recommendation of the planning and zoning commission,” and “[t]he power to

approve a conditional use . . . rests with the board of commissioners.” County Code,

Appendix C, §§ 410 (f) (1) and (5).

      Where, as here, a special permit is sought under terms set out in the local

ordinance, the local governing body “acts in a quasi-judicial capacity to determine the



                                          5
facts and apply the law.” Dougherty County v. Webb, 256 Ga. 474, 478 n. 3 (350

SE2d 457) (1986). And “[i]n an administrative or quasi-judicial proceeding, due

process requires only an informal hearing, not strict adherence to the rules of

evidence.” Chamblee Visuals v. City of Chamblee, 270 Ga. 33, 35 (4) (506 SE2d 113)

(1998). While “a verbatim transcript of the proceedings is preferred to assist the

courts on appeal, the comprehensive rendition of the discussion in the minutes

provides an adequate basis for judicial review.” Jackson v. Spalding County, 265 Ga.

792, 795 (4) (462 SE2d 361) (1995).1

      Here, the information before the Board regarding the washboard dirt road and

the greater distance from the nearest hospital in comparison to other approved

personal care homes adequately supports the Board’s decision to deny the application

for a conditional use permit. We must therefore reverse the superior court’s order

directing the Board of Commissioners to grant the application.

      Judgment reversed. Phipps, C. J. and Doyle, P. J., concur.




      1
        We note that the county zoning ordinance states: “Any person desiring a
transcript of the hearing must arrange for a court reporter at their own expense.”
County Code, Appendix C, § 410 (d) (1).

                                         6